Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 5, 8-15, 17-21 are pending in this application, which is a 371 of PCT/US2017/ 032619.  Amended claim 5 and canceled claim 22 are noted.
	The amendment dated 03/05/2021 has been entered and carefully considered.  The examiner appreciates the amendment to the claims.  In view of the amendment, the objection to the specification has been withdrawn.
	Claims 8-13, 15 are withdrawn from consideration as being directed to a non-elected invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hasebe et al. (2015//0037970).  
Hasebe teaches a silicon amino compounds having the formula: 
((R1R2)N)nSiXH2X+2-n-m(R3)m (A) (0053) where n is 1 to 6; m is 0 to 5; R1, R2, R3 are CH3, C2H5, C3H7; R3 may be Cl; and X is greater than 2 (0054-0060).  The reference fails to specifically teach the claimed formulas of claim 5.
If R1 and R2 is C3H7, R3 is Cl, n is 1, X is 2, and m is 2, the molecular formula taught in Hasebe encompasses formula 1 recited in instant claim 5.  This compound would have been obvious because it is clearly encompassed by the formula in Hasebe and they are taught to be effective precursors for CVD and the selection of any of the compounds encompassed by the Hasebe’s formula would have been expected to be effective precursors for depositing coatings by CVD.  The same issue applies to dependent claim 17.  C3H7C3H7NSi2H3Cl2
If R1 and R2 is CH3CH2, R3 is Cl, n is 2, X is 2, and m is 1, the molecular formula taught in Hasebe encompasses formula 2 recited in instant claim 5.  This compound would have been obvious because it is clearly encompassed by the formula in Hasebe and are taught to be effective precursors for CVD and the selection of any of the compounds encompassed by the Hasebe’s formula would have been expected to be effective precursors for depositing coatings by CVD.  The same issue applies to dependent claim 18.  CH3CH2CH3CH2N)2Si2H3Cl
If R1 is CH3CH2, R2 is CH3, R3 is Cl, n is 2, X is 2, and m is 1, the molecular formula taught in Hasebe encompasses formula 3 recited in instant claim 5.  This compound would have been obvious because it is clearly encompassed by the formula in Hasebe and are taught to be effective precursors for CVD and the selection of any of the compounds encompassed by the 3CH2CH3N)2Si2H3Cl
If R1 and R2 is C3H7, R3 is Cl, n is 1, X is 2, and m is 4, the molecular formula taught in Hasebe encompasses both HSiClN[CH(CH3)2]2SiCl3 (formula 4 in claim 5) and HSiCl2SiCl2N[CH(CH3)2]2 (formula 5 in claim 5).  These compounds would have been obvious because they are clearly encompassed by the formula in Hasebe and are taught to be effective precursors for CVD and the selection of any of the compounds encompassed by the Hasebe’s formula would have been expected to be effective precursors for depositing coatings by CVD.
The same issue applies to dependent claims 20-21.
	
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hasebe et al. (2015//0037970) in view of Xiao et al. (2013/0319290) or vice versa.  The reference fails to teach a nitrogen precursor.
Xiao teaches of forming a film comprising silicon and nitrogen onto a substrate using an organoaminodisilane precursor and a nitrogen precursor (0015).  It would have been obvious to utilize a composition having a nitrogen precursor in Hasebe with the expectation of success because Xiao teaches of using an organoaminodisilane precursor and a nitrogen precursor to form a silicon nitrogen film.
In addition, it would have been obvious to substitute the silicon amino compound of Hasebe for the organoaminodisilane precursor of Xiao because one skilled in the art would readily expect that one disilane can be substituted for another with the expectation of success.


Response to Arguments
Applicant's arguments filed 03/05/2021 have been fully considered but they are not persuasive.
Applicant first argues that the teaching of the generic formula in Hasebe cannot render the claimed compounds (p.6 last paragraph) and that there is nothing in the disclosure suggesting that one should select such variable (p.7 first full paragraph).
The examiner agrees in part.  While the examiner does not dispute the MPEP and case law, motivation to choose the appropriate variables has been provided to set forth a prima facie case of obviousness.
Applicant next argues that there is unobvious and unexpected properties set forth by the Zhou Declaration which can rebut a prima facie case of obviousness (pp.7-8).
The examiner agrees in part.  The examiner does not dispute that unexpected results can overcome a prima facie case of obviousness.  However, it is noted that the Zhou Declaration never recites unexpected properties.  The Zhou Declaration merely recites that the claimed compounds were realized by the inventors (paragraph 4) and that a CAS search/article only produced only a single reference (paragraphs 5-22).
	It is noted that the applicant has the burden to provide unexpected results.  There is no unexpected results recited in the Zhou Declaration because there is no comparison with the prior art.  Furthermore, the standard for if a species is obvious is given a teaching of the genus is immediately envisaged.  The prior art Hasebe has limited what the variables can be and one skilled in the art would reasonably obtain the claimed compounds given Hasebe’s teaching. 
With respect to the applicant’s argument that the inventors realize the specific compounds recited in claim 5 (paragraph 4) does not appear to meet the legal standard of 
	Applicant’s arguments have been considered but are not deemed persuasive.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 








Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        03/09/2021